Citation Nr: 0026988	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-05 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition.

2.  Entitlement to service connection for history of fatigue, 
generalized weakness, and lethargy.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a gastrointestinal 
condition.

6.  Entitlement to a compensable evaluation for service-
connected mitral valve prolapse, posterior leaflet.


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1974.  Her appeal comes before the Board of Veterans' 
Appeals (Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The claim regarding the increased rating for prolapsing 
mitral valve, posterior leaflet will be addressed in the 
REMAND portion of this action.


FINDINGS OF FACT

1.  The veteran has not submitted any competent medical 
evidence of an etiological relationship between a respiratory 
condition and active military service.

2.  The veteran has not submitted any competent medical 
evidence of an etiological relationship between a history of 
fatigue, generalized weakness, and lethargy, and active 
military service.

3.  The veteran has not submitted any competent medical 
evidence of an etiologic relationship between migraine 
headaches and active military service.

4.  The veteran has not submitted competent medical evidence 
of an etiological relationship between tinnitus and active 
military service.

5.  The veteran has not submitted any competent medical 
evidence of an etiological relationship between a 
gastrointestinal condition and active military service.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
respiratory condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
history of fatigue, generalized weakness, and lethargy is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
migraine headaches is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim of entitlement to service connection for 
gastrointestinal condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Preliminary matters

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Further, disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  In order for a 
service connection claim to be well-grounded, there must be 
competent evidence:  i) of current disability (a medical 
diagnosis); ii) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and; iii) of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Medical evidence of causation is also necessary to 
well-ground a secondary service connection claim.  See 
generally Reiber v. Brown, 7 Vet. App. 513 (1995).  Under the 
well-grounded analysis, the truthfulness of evidence is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim. 
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

B. Respiratory condition

The veteran currently is employed by Lyons Security in 
Anaheim, California, where she has worked since May 1992 as a 
security guard.  She reported that she has been working light 
duty, mostly desk work, for about a year, in part because of 
a respiratory condition.  The veteran has indicated that she 
is being treated for a respiratory condition, and that 
records from Young C. Choi, M.D., a private physician, will 
support her claim for service connection.  She states that he 
prescribed her some medications for her nose and mouth 
concerning this respiratory condition.

According to a triage desk log from Hawthorne Medical Group 
of September 1991, the veteran had been experiencing a cough 
for a month.  The examiner indicated that she had a history 
of bronchitis.

The Board has carefully reviewed outpatient treatment records 
from Young C. Choi, M.D., for the period between November 
1996 and October 1997 for any report of symptoms related to a 
respiratory condition.  Most of the three pages of treatment 
records concern conditions unrelated to a respiratory 
condition.  However, a record dated November 21, 1996 shows 
that the veteran had coughing symptoms at that time.  The 
treatment record reflects a diagnosis of bronchitis, and Dr. 
Choi planned to treat the veteran with fluids and rest.

A pulmonary test report of June 1998 from Kaiser Medical Lab 
shows various clinical results that were recorded without 
commentary or written supplementation from the examiner.  
However, the interpretation box shows that "NO" was checked 
for all three listed categories of "obstruction," 
"restriction," and "abnormal OGD."  There were no other 
categories listed.

The record contains a "pulmonary function laboratory" stamp 
from Harbor City Family Medicine dated June 1998.  Next to 
the note is a notation indicating that "PtT-Done."  There 
are no further notations relevant to a respiratory condition, 
or to any other condition.

The record contains a "Certificate of No Record" from the 
Gardena Memorial Hospital dated August 1998 showing that 
institution did not have any records concerning the veteran 
in its possession.  The letter further shows that although 
the hospital no longer had the records, it was aware of the 
veteran and the possibility that applicable records had been 
lost, destroyed, or misfiled.  The veteran has indicated that 
this finding was incorrect because she had been told by 
Gardena personnel that microfiche had, in fact, been sent to 
the RO.  However, a note dated July 1998 on the medical 
request form from the VA specifically shows that Gardena 
personnel could not find any microfilm.  Likewise, a July 
1998 note from Harbor UCLA Medical Center reflects that the 
veteran could not be identified as a patient at that 
facility.

In light of Dr. Choi's outpatient treatment note of November 
1996, the record does contain some evidence that the veteran 
has a history of bronchitis.  Nevertheless, this treatment 
record did not relate the veteran's bronchitis to her period 
of active military duty.  In fact, no competent medical 
evidence associated with the claims file etiologically 
relates a respiratory condition to her period of active duty.  
A review of the veteran's service medical records does not 
reflect that she made any complaints of respiratory or 
breathing problems, and there was no treatment made for such 
a condition.  Dr. Choi's diagnosis of bronchitis was made 
many years after her separation, and he did not relate 
bronchitis to an event or exposure during active military 
duty.  

The record does not contain a competent medical opinion 
etiologically relating a respiratory condition to active 
duty.  As a layperson, the veteran is not medically qualified 
to offer an opinion as to a question that requires a medical 
determination.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  She has not presented any medical evidence of an 
etiological relationship between a respiratory condition and 
active duty.  The veteran's claim must therefore be denied as 
not well grounded.  

C. History of fatigue, generalized weakness, and lethargy

In her January 1999 notice of disagreement, the veteran 
reported that Dr. Choi has medical evidence that she was 
diagnosed with chronic fatigue syndrome.  To date, she has 
not submitted these records and they are not associated with 
the claims file.  Because there is no indication that Dr. 
Choi is a VA examiner, there is no duty on the part of the VA 
to associate these records.  No other competent medical 
evidence of record reflects that she has been diagnosed with 
chronic fatigue syndrome by a medical professional, and there 
is no medical evidence of the nature of any relationship that 
a diagnosis of this disorder has with active military duty.

The Board has reviewed all of the medical evidence of record 
for any clinical findings of chronic fatigue.  However, the 
veteran's service medical records are silent for complaints 
of or treatment for any fatigue symptoms or any diagnoses 
related to such a condition.  None of the records since 
separation contain the etiological evidence needed to well 
ground the claim.  Although the veteran has made reference to 
Dr. Choi having the requisite medical evidence, she has not 
submitted any of these documents.

As stated above, the veteran's lay opinion alone does not 
present a sufficient basis upon which to find this claim to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Stadin v. Brown, 8 Vet. App. 280, 284 
(1995).  The veteran has not presented any evidence, beyond 
her own contentions, that relates any current fatigue with a 
condition that occurred during active duty.  This evidence is 
crucial to a grant of the benefit sought on appeal, and 
because the veteran has not presented such evidence, the 
Board concludes that the claim of entitlement to service 
connection for history of fatigue, generalized weakness, and 
lethargy is not well grounded under applicable VA regulation.

D. Migraine headaches

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

A review of the veteran's service medical records reveals 
that she made a complaint of having a headache in February 
1973.  The veteran also complained of experiencing a headache 
in October 1973.  The treatment record reflected that she had 
been in a fight, and she reported feeling nauseated and 
dizzy.  The examiner gave her Tylenol.  The veteran also made 
a complaint of a headache in April 1974.  Her October 1974 
separation examination report does not make any reference to 
recurrent headaches.  The clinical evaluation was normal.

The record since the veteran's separation from active duty 
does not contain a diagnosis of recurrent or migraine 
headaches.  Although she is competent to report that she is 
having a headache, there is no medical evidence relating any 
current headaches to active duty.  This evidence is required 
to well ground the veteran's claim, and because she has not 
presented such evidence, her claim is not well grounded.  
Because she has not presented competent evidence of a nexus 
to well ground her claim, entitlement to service connection 
for migraine headaches is warranted, and the claim is denied 
as not well grounded.

The veteran has not attempted to invoke the chronicity 
provision of 38 C.F.R. § 3.303(b).  The Board also notes that 
her headaches during service were never characterized as 
chronic by any examiner, either VA or private.  Although in 
some cases a claim still may be well grounded pursuant to the 
same regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
the veteran has presented no evidence that there was a 
continuity of symptomatology regarding headaches following 
her separation from active duty.  She cannot therefore well 
ground the claim with the chronicity provision or under 
continuity of symptomatology with the evidence currently of 
record.

E. Tinnitus

The record is silent as to a diagnosis of tinnitus or ringing 
of the ears.  The service medical records do not show that 
she had tinnitus during her three years on active duty.  The 
condition was likewise not shown on her October 1974 military 
separation examination.  She has not submitted a competent 
medical diagnosis of tinnitus.  The veteran herself is 
competent to report that she has ringing in her ears.  
Nevertheless, she has not presented evidence that 
etiologically relates tinnitus to active military duty.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Because a well-grounded claim requires that the veteran 
submit a competent medical diagnosis that relates tinnitus to 
her military duty, and the record contains no indication that 
such an opinion has been rendered by a medical professional, 
the veteran's claim is not well grounded.

In fact, at least one audiological examination during service 
revealed that her hearing was within normal limits.  In light 
of all of these factors, the veteran's claim of entitlement 
to service connection for tinnitus must also be denied as not 
well grounded.  Again, there is no evidence that she has had 
tinnitus on a chronic basis following her separation from 
active duty.  She has not presented a diagnosis of tinnitus, 
and no diagnosis was made of tinnitus at the VA examination 
in September 1998.  The Board thus cannot find her claim of 
service connection well grounded.

F. Gastrointestinal condition

The veteran's service medical records reveal that she had 
abdominal cramps in June 1972.  A diagnosis was made of 
gastritis versus peptic acid reaction at that time, and the 
veteran was given some Mylanta.  In October 1972, her records 
show that an upper gastrointestinal series was normal, and 
there was no evidence of ulcerations or mucosal alteration.

The VA examination in September 1998 showed that she did not 
have masses or hepatosplenomegaly, and her abdomen was soft 
and nontender.  The other evidence of record does not contain 
findings relevant to this claim, with the exception of a 
treatment record from the "Hawthrone Medical Group [sic]" 
of May 1991.  That note reflects that the veteran was 
assessed with gastritis (in other treatment records this 
group is referred to as the "Hawthorne Medical Group").  On 
examination, she had French files and a painful ache.  She 
did not have diarrhea or a vaginal discharge.  The examiner 
told her to follow a bland diet and to take Tagamet.

Nevertheless, this treatment record does not provide the 
requisite nexus evidence needed to well ground the claim, 
which must also be denied as not well grounded.  Although 
there is evidence that she has gastritis, there is no 
evidence linking it to her period of active duty.  The claim 
is deficient in that the veteran has not offered evidence of 
a link from a medical professional.  Thus, her claim is not 
well grounded.

G.  Conclusion

The veteran has made references to private documents that are 
not a part of the record, but it is her duty to submit these 
for review.  Because she has failed to meet her initial 
burden of submitting evidence of a well-grounded claim for 
service connection, the VA is under no duty to assist her in 
developing the facts pertinent to the claims.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  Furthermore, the Board 
is not aware of the existence of additional relevant evidence 
that could serve to make the claims well grounded.  There is 
therefore no additional duty on the part of the VA under 
38 U.S.C.A. § 5103(a) (West 1991) to notify her of the 
evidence required to complete her application for service 
connection for the disabilities.  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground her claim 
and to explain why the current attempts fail.


ORDER

A well-grounded claim having not been submitted, the claim of 
entitlement to service connection for a respiratory condition 
is denied.

A well-grounded claim having not been submitted, the claim of 
entitlement to service connection for history of fatigue, 
generalized weakness, and lethargy is denied.

A well-grounded claim having not been submitted, the claim of 
entitlement to service connection for migraine headaches is 
denied.

A well-grounded claim having not been submitted, the claim of 
entitlement to service connection for tinnitus is denied.

A well-grounded claim having not been submitted, the claim of 
entitlement to service connection for gastrointestinal 
condition is denied.


REMAND

The veteran contends that her mitral valve prolapse condition 
has significantly increased the shortness of breath, chest 
pain, and a feeling of tightness in her chest.  As a 
preliminary matter, the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In 
other words, the veteran's claim for entitlement to a 
compensable evaluation for prolapsing mitral valve is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  With a well-grounded claim arises a duty to assist 
the veteran.  38 U.S.C.A. § 5107(a).  The duty to assist 
includes an adequate examination.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  In this case, the Board concludes that 
a further special examination is necessary in order to 
provide a proper medical record to allow for an informed 
appellate review of this issue.

The competent medical evidence shows that the veteran was 
diagnosed as having prolapsed posterior leaflet mitral valve 
in October 1974.  The examiner diagnosed mitral valve 
abnormality of unknown etiology.

An X-ray consultation report of June 1998 shows that a chest 
PA and lateral revealed no cardiopulmonary abnormality.  The 
examiner stated that there was no clinical history for 
correlation, and that there was no active lung infiltrate 
present.

A VA examination report of September 1998 shows that the 
veteran had a history of mitral valve prolapse since 1974, 
when she was diagnosed during a routine examination.  She 
described frequent palpitations and tightness in her chest 
nearly every day.  These symptoms lasted for less than a 
minute, then spontaneously would resolve.  However, the 
examiner indicated that the veteran had no presyncopal or 
syncopal episode during that time.  She denied having any 
significant chest pain or dyspnea on exertion.  She had no 
history of myocardial infarction, congestive heart failure, 
or rheumatic heart disease.  According to her Kaiser 
physicians, she had been taking propranolol to control her 
symptoms, and the veteran stated that she was doing well with 
medications.  The examiner diagnosed mitral valve prolapse.  
The examiner further indicated:

With respect to her mitral valve 
prolapse, the veteran experiences typical 
symptoms of this disorder.  However, she 
is not limited or restricted in any 
fashion from this diagnosis.  The 
veteran's mitral valve prolapse is 
congenital and is not the result of 
rheumatic heart disease or 
arteriosclerotic heart disease.

The veteran's prolapsing mitral valve, posterior leaflet, was 
service connected in April 1975, and the RO assigned a 
noncompensable evaluation under Diagnostic Code (DC) 7099-
7000.  Because no one specific code is applicable, an 
analogous code has to be used for this service connected 
impairment.  Under that Code, a 10 percent evaluation is 
warranted for workload of greater than seven METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilation on electro-cardiogram, echocardiogram, or X-ray.  A 
30 percent evaluation is warranted for workload of greater 
than five METs but not greater than seven METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilation on electro-cardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted for more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than three 
METs but not greater than five METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
38 C.F.R. § 4.104; DC 7000.

With regard to the applicable criteria, the VA examiner in 
September 1998 indicated that the veteran had "typical 
symptoms" of mitral valve prolapse.  Although the veteran 
described tightness and palpations, the examiner did not 
comment objectively on any symptoms experienced by the 
veteran as the result of mitral valve prolapse.  In fact, the 
nature of the symptoms of the veteran's mitral valve prolapse 
are unclear, and the record regarding those symptoms requires 
further clarification to determine whether a compensable 
evaluation is warranted by the disorder under some analogous 
diagnostic code.  

Accordingly, this case is remanded for the following 
development:

1.  The veteran submitted a medical 
release form for Dr. Choi in January 
1999; there is no indication that at 
present there has been an attempt to 
obtain these private records with regard 
to treatment for mitral valve prolapse. 
The RO should contact Dr. Choi and obtain 
from him copies of treatment records he 
may have pertaining to mitral vlave 
prolapse.  

2.  After completion of the above, the RO 
should return the claims file to the same 
VA specialist who examined the veteran in 
September 1998.  The examiner is 
requested to clarify the typical symptoms 
of mitral valve prolapse that are 
experienced by the veteran.  If, and only 
if, the same examiner is not available 
for comment, the RO should schedule the 
veteran for an examination by a different 
cardiovascular specialist to ascertain 
the nature and severity of the service-
connected mitral valve pronation, along 
with a report of the specific symptoms as 
manifested by this disorder.  

The examiner is requested to determine 
whether mitral valve prolapse is 
restricting the veteran's activities in 
any manner.  The examiner should comment 
on any such restrictions and make them a 
part of the record.

Finally, the examiner should refer to the 
nomenclature of Code 7000 and ascertain 
whether the criteria under this Code are 
relevant to the symptoms that have been 
so determined.

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  If the determination remains 
adverse to the veteran, she should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to assist the veteran with the 
development of evidence in connection with her claim.  The 
veteran is free to submit additional evidence and argument in 
connection with this appeal.



		
	BRUCE KANNEE
Veterans Law Judge
Board of Veterans' Appeals



 

